Campbell, C. J.,
delivered the opinion of the court.
Wesley Hill ivas a competent witness at common law, and was not made less so by § 3071 of the Code, which declares, “where parties jointly indicted are tried separately, the party not on trial shall, in all cases, be a competent witness for the party being tried.” The object of this provision was to make co-defendants, when tried separately, competent for each other. They were competent as witnesses against each other before and continued so.

Affirmed.